 

 

 

Exhibit 10.2

CLASSIC PIPELINE & GATHERING, LLC

1301 McKinney, Suite 2100

Houston, Texas 77010

(713) 588-8300

May 1, 2014

Classic Hydrocarbons Operating, LLC

1301 McKinney, Suite 2100

Houston, TX 77010

RE:

Water Disposal Agreement

Gentlemen:

Classic Hydrocarbons Operating, LLC (“Producer”) has requested that Classic
Pipeline & Gathering, LLC (“Classic”) enter into this agreement with Producer
for Classic to dispose of tendered water (salt and / or fresh), including frac
flowback water (collectively, the “Produced Water”), from Producer wells in the
Contract Area described on Exhibit B attached hereto. This Water Disposal
Agreement (this “Agreement”) sets out the terms and conditions under which
Produced Water from wells in the Contract Area will be received into Classic’s
water gathering system (“Water System”), then transported and injected for
disposal into Classic’s water disposal well(s) (“Disposal Wells”) described on
Exhibit A.

(1)

Classic will operate and maintain one or more lines, meters and related
equipment to measure and transport Producer’s Produced Water from existing wells
in the Contract Area . With respect to any future wells to be drilled in the
Contract Area, the parties hereby agree to use good faith efforts to agree on
terms that are “market”, meaning commonly accepted between parties for similar
projects, to install, lay, operate and maintain one or more lines, meters and
related equipment to receive, transport and dispose of Producer’s Produced Water
from the future wells drilled in the Contract Area. Producer shall be under no
obligation to deliver Produced Water, or any specific volume of Produced Water,
for disposal by Classic under this Agreement.

(2)

Classic has the right to dispose of non-hazardous oil and gas waste by
injection, under the terms and conditions of various Permit(s) to “Dispose of
Non-Hazardous Oil and Gas Waste by Injection Into a Porous Formation Not
Productive of Oil and Gas” (the “Disposal Well(s)”).

(3)

Producer shall be responsible for all damages resulting to Classic, or any third
party, from the operation of the Water System and the transportation of
Producer’s Produced Water until delivered into the Water System. All fines,
expenses, costs, damages and/or legal fees arising due to damages resulting from
or connected in any manner with Producer’s operations and the transportation of
Produced Water in Producer’s Water System upstream of the Delivery Point(s)
shall be the sole responsibility of Producer.

Classic shall be responsible for all damages resulting to Producer, or any third
party, from the operation of Classic’s water transportation lines and the
transportation of Producer’s Produced Water after the same Produced Water is
delivered the Water System. All fines, expenses, costs, damages and/or legal
fees arising due to damages resulting from or connected in any manner with
Classic’s operations and the transportation of Produced Water in Classic’s water
transportation lines downstream of Classic’s point of receipt from Producer
shall be the sole responsibility of Classic.

(4)

Classic shall, at its sole risk, cost and expense, obtain all necessary
rights-of-way and easements necessary to effect delivery of the Produced Water
at the Delivery Point(s). Classic shall obtain any necessary rights, permissions
or authority from the owners of the surface upon which the lines are laid.
Additionally, Classic shall acquire any required permits or other approvals from
each government agency having the requisite authority to do so, granting Classic
the necessary approval to transport the Produced Water to the Disposal Wells.

Classic agrees to comply with all laws, rules, and regulations of governmental
authorities having jurisdiction over the operations of Classic under this
Agreement. Classic shall use reasonable efforts to obtain and maintain, at its
sole cost and expense, any and all permits required to transport and dispose of
Producer’s Produced Water under this Agreement.

(5)

In the event the Produced Water delivered for disposal by Producer is found to
be of unsuitable quality due to incompatibility and cause plugging, scale or
corrosion, or contain suspended solids or basic sediments, gas or any other
material which would render harm to the System, or at an inadequate pressure to
enter the System, or the quality of the Produced Water does not comply with the
terms and conditions of the applicable Permit(s), Classic shall notify Producer,
in writing, specifying the nature of the incompatibility. Upon notification, the
disposal of Producer’s Produced Water shall cease until such water has been
treated and is of acceptable quality, as determined in good faith by Classic.
Costs incurred for treating incompatible water shall be paid by Producer.

 

--------------------------------------------------------------------------------

 

(6)

The rate of delivery of Producer’s Produced Water must be at a rate not to
exceed the capacity of the pipeline and / or the disposal pump and / or any of
the Disposal Wells, as reasonably determined solely by Classic, subject to the
other limitations set forth in this Agreement.

(7)

Classic agrees to dispose of Producer’s Produced Water delivered to it at the
Delivery Point(s) so long as the disposal of Producer’s Produced Water does not
interfere with the disposal of third parties’ water contracted for disposal as
of the date of this Agreement. Should regulatory or mechanical problems develop
with the any Disposal Well or equipment which will prevent disposal of
Producer’s Produced Water, upon verbal or written notification to Producer’s
field personnel, which shall be given with as much lead time as is reasonable
under the applicable circumstances, Producer shall immediately stop delivery of
its Produced Water into the Water System until Producer is notified that the
problem has been corrected and Classic is ready to resume disposing of
Producer’s Produced Water.

(8)

The volume of Producer’s Produced Water delivered pursuant to this Agreement
will be measured by a mutually agreed upon positive displacement meter (“Meter”)
purchased and installed by Producer at Producer’s expense, and maintained by
Classic at Classic’s expense.

The Meter shall be tested, at Classic’s expense, not less than once each six
(6) month period during the term of this Agreement. Classic shall give Producer
at least five (5) days prior notice of testing so that Producer can have a
representative present to witness such test. If, as a result of a test, the
Meter is found to be measuring inaccurately, it shall be corrected immediately,
at Classic’s expense, to measure accurately. If the Meter is found to have been
measuring inaccurately by more than two percent (2%), then the parties shall
agree upon any adjustments to be made to volumes delivered for disposal, amounts
paid or owed because of the inaccuracy and the time period during which the
Meter is believed to have been measuring inaccurately. No adjustments for
volumes or payments shall be made if the Meter is found to be inaccurate by two
percent (2%) or less.

(9)

Producer agrees to pay Classic a fee of $1.10 per barrel for each barrel (42 US
gallons) of Producer’s Produced Water delivered to Classic. Producer will be
billed monthly for the volumes of Produced Water delivered to Classic during the
preceding month (and for any costs incurred pursuant to Paragraph 5 above), and
Producer shall pay the invoice amount within thirty (30) days of Producer’s
receipt of the invoice. Payments shall be made to Classic at the address set
forth in Paragraph 12 below.

(10)

Producer hereby acknowledges and agrees that upon delivery to Classic, title and
ownership to the Produced Water shall pass to Classic. Producer further
acknowledges and agrees that Classic may recover oil, condensate and other
hydrocarbons (collectively, and without limitation, “Skim Oil”) after assuming
title and ownership, and the risk associated therewith, of the Produced
Water. Any revenues attributable or related to the recovery and sale of Skim Oil
shall be the sole property of Classic, and Producer hereby expressly releases
and disclaims any claim to the title and ownership of the Skim Oil or the right
to receive any revenue attributed to the sale of the Skim Oil. PRODUCER AGREES
TO PROTECT, INDEMNIFY, DEFEND AND HOLD HARMLESS CLASSIC (ITS AFFILIATES, ALL
PRINCIPALS, OFFICERS, DIRECTORS, EMPLOYEES AND CONSULTANTS), AND ITS SUCCESSORS
AND ASSIGNS, FROM ANY AND ALL CLAIMS ASSERTED BY THIRD PARTIES, INCLUDING BUT
NOT LIMITED TO LESSORS/ROYALTY OWNERS OF LEASES IN WHICH PRODUCER HAS A
LEASEHOLD INTEREST AND FROM WHICH PRODUCER HAS DELIVERED VOLUMES OF PRODUCED
WATER INTO THE DELIVERY POINT(S_, RESULTING FROM, CAUSED BY OR ANY WAY CONNECTED
TO THE SKIM OIL, INCLUDING, WITHOUT LIMITATION, CLASSIC’S TITLE AND OWNERSHIP OF
THE SKIM OIL, THE RIGHT TO SELL THE SKIM OIL AND THE RIGHT TO RECEIVE REVENUES
DERIVED FROM THE SALE OF THE SKIM OIL.

(11)

NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, PRODUCER, ITS
SUCCESSORS AND ASSIGNS, HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS
CLASSIC (ITS AFFILAITES, ALL PRINCIPALS, OFFICERS, DIRECTORS, EMPLOYEES AND
CONSULTANTS) FROM ALL ACTIONS, CAUSES OF ACTION, CLAIMS, LOSSES, COST, EXPENSES
(INCLUDING ATTORNEY’S FEES AND EXPERT FEES) BROUGHT AGAINST IT (THEM) BY ANY AND
ALL PERSONS, INCLUDING, BUT NOT LIMITED TO, ANY PRIVATE CITIZENS, PERSONS OR
ORGANIZATIONS AND ANY AGENCY, BRANCH, OR REPRESENTATIVE OF FEDERAL, STATE OR
LOCAL GOVERNMENT, ON ACCOUNT OF ANY PERSONAL INJURY, DISEASE, OR DEATH OR
DAMAGE, DESTRUCTION, LOSS OF PROPERTY OR CONTAMINATION OF NATURAL RESOURCES
(INCLUDING AIR, SOIL, SURFACE WATER, OR GROUND WATER) RESULTING FROM, ARISING
OUT OF LIABILITY CAUSED BY, OR CONNECTED IN ANY MANNER to this agreement,
including without limitation: (i) WITH PRODUCER’S failure TO OBTAIN, OR THE
INSUFFICIENCY OF, ANY NECESSARY RIGHTS-OF-WAY AND EASEMENTS, PERMITS OR
APPROVALS, (ii) WITH PRODUCER’S CONSTRUCTION, INSTALLATION, MAINTENANCE AND
operation OF THE WATER SYSTEM AND THE PRODUCTION, TRANSPORTATION, HANDLING
AND/OR DELIVERY OF THE PRODUCED WATER UPSTREAM OF THE DELIVERY POINT(S) AND
(iii) ANY ENVIRONMENTAL CONDITION OF, ON OR RESULTING FROM PRODUCER’S
PRODUCTION, TRANSPORTATION, HANDLING AND/OR DELIVERY OF THE PRODUCED WATER AT
THE DELIVERY POINT(S), INCLUDING, BUT NOT

 

2

--------------------------------------------------------------------------------

 

LIMITED TO, THE PRESENCE, DISPOSAL, OR RELEASE OF ANY MATERIAL OF ANY KIND IN ON
OR UNDER ANY LANDS, CAUSED BY OR CONNECTED WITH ANY ACTS OR OMISSIONS OF
PRODUCER OR PRODUCER’S EMPLOYEES, REPRESENTATIVES OR AGENTS.

NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, CLASSIC, ITS
SUCCESSORS AND ASSIGNS, HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS
PRODUCER (ITS AFFILIATES, ALL PRINCIPALS, OFFICERS, DIRECTORS, EMPLOYEES AND
CONSULTANTS) FROM ALL ACTIONS, CAUSES OF ACTION, CLAIMS, LOSSES, COST, EXPENSES
(INCLUDING ATTORNEY’S FEES AND EXPERT FEES) BROUGHT AGAINST IT (THEM) BY ANY AND
ALL PERSONS, INCLUDING, BUT NOT LIMITED TO, ANY PRIVATE CITIZENS, PERSONS OR
ORGANIZATIONS AND ANY AGENCY, BRANCH, OR REPRESENTATIVE OF FEDERAL, STATE OR
LOCAL GOVERNMENT, ON ACCOUNT OF ANY PERSONAL INJURY, DISEASE, OR DEATH OR
DAMAGE, DESTRUCTION, LOSS OF PROPERTY OR CONTAMINATION OF NATURAL RESOURCES
(INCLUDING AIR, SOIL, SURFACE WATER, OR GROUND WATER) RESULTING FROM, ARISING
OUT OF LIABILITY CAUSED BY, OR CONNECTED IN ANY MANNER: (i) WITH HANDLING AND
DISPOSAL OF PRODUCER DELIVERED PRODUCED WATER DOWNSTREAM OF THE DELIVERY POINT
AND (ii) ANY ENVIRONMENTAL CONDITION OF, ON OR RESULTING FROM CLASSIC’S
OPERATIONS DOWNSTREAM OF THE DELIVERY POINT(S), INCLUDING, BUT NOT LIMITED TO,
THE PRESENCE, DISPOSAL, OR RELEASE OF ANY MATERIAL OF ANY KIND AT THE DELIVERY
POINT(S) CAUSED BY OR CONNECTED WITH ANY ACTS OR OMISSIONS OF CLASSIC OR
CLASSIC’S EMPLOYEES, REPRESENTATIVES OR AGENTS.

(12)

Notices to the parties shall be in writing (unless otherwise specified in this
Agreement) and mailed to the addresses stated below. Notices and payments shall
be deemed given when deposited with the United States Postal Service in a
properly addressed postage paid envelope. Either party may change its address
for notice purposes at any time and from time to time during the term hereof,
provided that no change of address shall be binding upon the other party until
at least thirty (30) days after the date on which such party has received the
written notice announcing the change of address.

 

Classic Hydrocarbons Operating, LLC

 

Classic Pipeline & Gathering, LLC

 

1301 McKinney Street, Ste. 2100

1301 McKinney Street, Ste. 2100

Houston, TX 77010

Houston, TX 77010

Attn:

Attn:

Telephone: (713) 588-8300

Telephone: (713) 588-8300

Facsimile: (713) 588-8301

Facsimile: (713) 588-8301

E-mail:

Email:

(13)

The term of this Agreement shall be for three (3) years from and after the
Agreed to and Accepted date (below) of this Agreement (“Initial Term”), and year
to year thereafter until terminated by either party upon at least one hundred
and eighty (180) days advance written notice of termination with such
termination to be effective as of the first day of the year following operation
of such one hundred and eighty 180 day period.

(14)

Each party hereto represents and warrants that the person executing this
Agreement on its behalf has full power and/or authority to bind such party to
all terms of this Agreement. This Agreement may be executed in any number of
counterparts, which together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission (e.g., .pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

(15)

This Agreement and all of the terms and conditions thereto shall inure to the
benefit of, and be binding upon, all successors and assigns of Classic and
Producer. Either party may assign this Agreement, but no assignment shall be
effective unless and until the assigning party has given written notice of such
assignment to the other party.

(16)

This Agreement shall be governed by the laws of the State of Texas, excluding
any conflicts of law principles that would refer to the laws of another
jurisdiction.

(17)

This Agreement embodies the entire agreement and understanding of Classic and
Producer with respect of the subject matter contained herein. There are no
contemporaneous oral agreements, and there are no promises, warranties,
covenants or undertakings not set forth in this Agreement. This Agreement
supersedes all prior agreements and understandings between Classic and Producer
with respect to the subject matter of this Agreement. No amendment,
modification, or alteration of the terms of this Agreement, or waiver by Classic
or Producer of any failure to satisfy any term or provision contained herein,
shall be binding unless it is in writing and duly executed by the party to be
charged thereby.

 

 

3

--------------------------------------------------------------------------------

 

Please indicate your acceptance of the terms and conditions of this Agreement,
by signing in the space provided below, and return one executed copy to Classic
at the indicated address.

 

 

 

Sincerely,

 

Classic Pipeline & Gathering, LLC

 

 

By:

/s/ Larry R. Forney

 

Name:

Larry R. Forney

Title:

Chief Operations Officer

 

Accepted and Agreed to AS OF this 1st day of MAY, 2014.

 

Classic Hydrocarbons Operating, LLC

 

 

By:

/s/ John A. Weinzierl

 

Name:

John A. Weinzierl

Title:

President

 

 

4

--------------------------------------------------------------------------------

 

CLASSIC PIPELINE & GATHERING, LLC

1301 McKinney, Suite 2100

Houston, Texas 77010

(713) 588-8300

EXHIBIT “A”

DISPOSAL WELL(S)

Chevalier 1 SWD (P18)-Chevalier #1 SWD Inj Pt

Lowe, E L et al 2 SWD (P18)-Lowe, E L et al #2 SWD Inj Pt

Molnar 2 SWD-Molnar 2 SWD Inj Point

Preston Hart 3 SWD (P18)-Preston Hart 3 SWD Wh

Rushing, E O 1 SWD (P18)-Rushing, E O 1 SWD

Taylor, W M 1 SWD (P18)-W. M. Taylor #1 Inj Pt

Weiss et al 3 SWD (P18)-Weiss et al 3 SWD

 

 

5

--------------------------------------------------------------------------------

 

EXHIBIT “B”

CONTRACT AREA

Lands and leases located in Panola and Shelby Counties. Texas from the following
Texas Railroad Commission designated Units.

Texas Railroad Commission designated Units located north of the Sabine River:

Weiner Estate A

Weiner Estate B

Weiner Estate C

Weiner Estate D

Weiner Estate E

Weiner Estate F

Weiner – Micher

Sempra Energy

Frost – Tenaha

Texas Railroad Commission designated Units located south of the Sabine River:

 

May

Cockrell

Spurlock

Freeman et al

Frost Lumber

Brooks

R&M Farms

J B Price

Oxsheer

J S Price

E.O Rushing

Pickering Lumber

Smith – Price

E L Lowe

David Dunham

Horowitz

W M Taylor

Joaquin

D R Taylor

Hardin – Simmons

Eddins

Jireh

Alice Johnson

Pridgen

Trinity

Batts

Ellington

Rushing

Case

J W Hanson

North Naquin

J S Price B

South Naquin

Gordon – Armstreet

Preston – Hart

Charles Childress

Richards

R W Ellis

Whiddon

 

 

 

 

6